Citation Nr: 1203752	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  05-33 567	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 70 percent for undifferentiated somatoform disorder with dysthymic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active military service from October 1993 to May 1996. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 decision of the RO in Houston, Texas, which denied the Veteran's claim for a higher rating for his psychiatric disorder.  At the time, his rating was 30 percent.  In a more recent March 2006 decision during the pendency of his appeal, however, the RO increased the rating for his psychiatric disorder to 50 percent - retroactively effective from July 6, 2004, prior to him filing his claim for a higher rating for this condition in April 2005.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

As support for his claim for an even higher rating, the Veteran was scheduled for a hearing at the RO in February 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  But the Veteran failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  In May 2009 and September 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.   

Even more recently, in a January 2012 decision, the AMC granted an even higher 70 percent rating for this psychiatric disorder with the same retroactive effective date of July 6, 2004, as the pror rating.  The case subsequently was returned to the Board for consideration of whether a still higher, i.e., 100 percent rating was warranted.  The Veteran since has withdrawn his appeal, however.


FINDING OF FACT

On January 11, 2012, so prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he is withdrawing his appeal of his increased-rating claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  This Veteran has withdrawn this appeal as to all issues and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


